Cobb, J.
As the appeal in this case is only from the order of the district court confirming the sale of the mortgaged premises, I do not think that the court can consider any questions as to the legality of the mortgage —questions which were necessarily decided in and by the decree upon which the property was sold. And it not being made to appear but that the said sale was in all respects made in conformity to the provisions of the statute in such cases made and provided, I see no error in the order confirming said sale, and the same must be affirmed.
Order aeeirmed.